Baker, J.
Petition for the construction of a ditch, by William C. Davisson, J acob Tusing and ten others. Viewers were appointed by the board of commissioners, who reported in favor of the construction. Appellant, Samson J. North, remonstrated. Reviewers were appointed, who confirmed the report of the viewers, with few alterations. Appellant appealed to the circuit court. Trial by the court, and from the judgment establishing the ditch this appeal is taken.
It is shown by the record that all of the petitioners were parties to the judgment from which this appeal was taken. In the assignment of errors, J acob Tusing, one of the petitioners, has not been made a party; and over him this court has no jurisdiction. We can not, therefore, determine this cause upon its merits. Ex parte Sullivan, 154 Ind. 440, and cases cited.
Appeal dismissed.